Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
Mr. Glad: * * *
I offer to stipulate that the merchandise involved herein happens to be high speed lathes, exported from West Germany during the month of November, of 1959.
I further offer to stipulate that during that particular period, there was a foreign value, as defined under Section 402 of the Tariff Act, as 'modified originally by the Customs Administrative Act of 1938, which was the same as the net unit invoice prices, plus packing only.
I further offer to stipulate that during this period in question there was no export value, as defined under Section 402 of the Tariff Act, as modified originally by the Customs Administrative Procedure Act of 1938; there was no export value higher than the foregoing foreign value for such or similar merchandise; and there was no export value for such and similar merchandise that was higher than the foreign value.
*701Me. Braverman : Based on information obtained through Assistant Appraiser Olouse at this port, the Government so stipulates.
On the agreed facts, I find foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the net unit invoice prices, plus packing only.
Judgment will be entered accordingly.